                                          Case:
                      Return Date: No return     1:20-cv-03200
                                              date scheduled           Document 12-Person
                                                                                #: 1-1 Filed:Jury
                                                                                              05/29/20 Page 1 of 30 PageID #:10
                      Hearing Date: 8/4/2020 9:30 AM - 9:30 AM
                      Courtroom Number: 2008
                      Location: District 1 Court                                                                                FILED
                              Cook County, IL                                                                                   4/3/2020 4:39 PM
                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                        DOROTHY BROWN
                                                                                                                                CIRCUIT CLERK
                                                               COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                                                COOK COUNTY, IL
FILED DATE: 4/3/2020 4:39 PM 2020CH03702




                                                                                                                                2020CH03702
                                               DAWON A. WORDLAW, individually                )
                                               and on behalf of all similarly situated       )                                  9019010
                                               individuals,                                  )
                                                                                             )         No.     2020CH03702
                                                       Plaintiff,                            )
                                                                                             )
                                                                      v.                     )         Hon.
                                                                                             )
                                               ENTERPRISE LEASING COMPANY                    )
                                               OF CHICAGO, LLC, a Delaware limited           )
                                               liability company; ENTERPRISE                 )
                                               HOLDINGS, INC., a Delaware                    )
                                               corporation,                                  )
                                                                                             )
                                                       Defendants.                           )

                                                             CLASS ACTION COMPLAINT WITH JURY DEMAND

                                                  Plaintiff Dawon A. Wordlaw (“Plaintiff”), individually and on behalf of all similarly

                                           situated individuals, brings this Class Action Complaint against Defendants Enterprise Leasing

                                           Company of Chicago, LLC, and Enterprise Holdings, Inc. (collectively, “Enterprise” or

                                           “Defendants”) for their violations of the Illinois Biometric Information Privacy Act, 740 ILCS

                                           14/1, et seq. (“BIPA”), and to obtain redress for persons injured by its conduct. Plaintiff alleges

                                           the following based on personal knowledge as to Plaintiff’s own experiences, and as to all other

                                           matters, upon information and belief, including an investigation conducted by Plaintiff’s attorneys.

                                                                                  INTRODUCTION

                                                  1.      BIPA defines a “biometric identifier” as any personal feature that is unique to an

                                           individual, including handprints, fingerprints and palm scans. “Biometric information” is any

                                           information based on a biometric identifier, regardless of how it is converted or stored. 740 ILCS

                                           § 14/10. Collectively, biometric identifiers and biometric information are known as “biometrics.”




                                                                                            1
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 2 of 30 PageID #:11




                                                  2.      This case concerns the misuse of individuals’ biometrics by Defendants, providers

                                           of automobile leasing services throughout Illinois. Using biometric enabled technology,
FILED DATE: 4/3/2020 4:39 PM 2020CH03702




                                           Defendants are capturing, collecting, disseminating, or otherwise using the biometrics of Plaintiff

                                           and other Class members, without their informed written consent as required by law, in order to

                                           track their time at work.

                                                  3.      BIPA provides, inter alia, that private entities, such as Defendants, may not obtain

                                           and/or possess an individual’s biometrics unless they first:

                                                          (1)   inform the person whose biometrics are to be collected in writing that

                                                                biometric identifiers or biometric information will be collected or stored;

                                                          (2)   inform the person whose biometrics are to be collected in writing of the

                                                                specific purpose and the length of term for which such biometric identifiers

                                                                or biometric information is being collected, stored and used;

                                                          (3)   receive a written release from the person whose biometrics are to be collected,

                                                                allowing the capture and collection of their biometric identifiers or biometric

                                                                information; and

                                                          (4)   publish publicly available retention guidelines for permanently destroying

                                                                biometric identifiers and biometric information. 740 ILCS 14/15(a).

                                                  4.      Compliance with BIPA is straightforward and may be accomplished through a

                                           single, signed sheet of paper. BIPA’s requirements bestow a right to privacy in biometrics and a

                                           right to make an informed decision when electing whether to provide or withhold biometrics.

                                                  5.      Defendants’ biometric timekeeping system works by extracting biometric

                                           information from individuals, such as handprints, fingerprints or portions thereof, and




                                                                                            2
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 3 of 30 PageID #:12




                                           subsequently using the same for authentication and timekeeping purposes. The system includes

                                           the dissemination of biometrics to third parties, such as data storage vendors and payroll services.
FILED DATE: 4/3/2020 4:39 PM 2020CH03702




                                                  6.      The Illinois Legislature has found that “biometrics are unlike other unique

                                           identifiers that are used to access finances or other sensitive information. For example, even

                                           sensitive information like Social Security numbers can be changed. Biometrics, however, are

                                           biologically unique to each individual and, once compromised, such individual has no recourse, is

                                           at a heightened risk for identity theft, and is likely to withdraw from biometric facilitated

                                           transactions.” 740 ILCS 14/5. The risk is compounded when a person’s biometrics are also

                                           associated with their other personally identifiable information.

                                                  7.      The deprivation of the statutory rights conferred by BIPA constitutes the actual

                                           injuries the Illinois Legislature sought to prevent.

                                                  8.      Plaintiff brings this action for statutory damages and other remedies as a result of

                                           Defendants’ conduct in violating Plaintiff’s state biometric privacy rights.

                                                  9.      On Plaintiff’s own behalf, and on behalf of the proposed Class defined below,

                                           Plaintiff seeks an injunction requiring Defendants to comply with BIPA, as well as an award of

                                           statutory damages to the Class members, together with costs and reasonable attorneys’ fees.

                                                                                        PARTIES

                                                  10.     At all relevant times, Plaintiff Dawon A. Wordlaw has been a resident and a citizen

                                           of the state of Illinois and Cook County.

                                                  11.     Defendant Enterprise Leasing Company of Chicago, LLC is a limited liability

                                           company organized under the laws of the state of Delaware, with its principal place of business in

                                           Lombard, Illinois, that conducts substantial business throughout Illinois, including in Cook




                                                                                             3
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 4 of 30 PageID #:13




                                           County, and is registered with and authorized by the Illinois Secretary of State to transact business

                                           in Cook County, Illinois.
FILED DATE: 4/3/2020 4:39 PM 2020CH03702




                                                   12.     Defendant Enterprise Holdings, Inc. is a corporation organized under the laws of

                                           the state of Delaware, with its principal place of business in St. Louis, Missouri, that conducts

                                           substantial business throughout Illinois, including Cook County, and is the corporate parent of

                                           Defendant Enterprise Leasing Company of Chicago, LLC. Defendant Enterprise Holdings, Inc.’s

                                           former Chief Executive Officer, Pamela Nicholson, current Executive Chairman, Andrew Taylor,

                                           and current Chief Financial Officer, Rick Short, are registered with the Illinois Secretary of State

                                           as the managers of Enterprise Leasing Company of Chicago, LLC.

                                                                            JURISDICTION AND VENUE

                                                   13.     This Court may assert personal jurisdiction over Defendants pursuant to 735 ILCS

                                           5/2-209 in accordance with the Illinois Constitution and the Constitution of the United States,

                                           because Defendants are doing business within this State and because Plaintiff’s claims arise out of

                                           Defendants’ unlawful in-state actions, as Defendants captured, collected, stored, and used

                                           Plaintiff’s biometric identifiers and/or biometric information in this State.

                                                   14.     Venue is proper in Cook County pursuant to 735 ILCS 5/2-101, because Defendants

                                           are doing business in Cook County and thus reside there under § 2-102.

                                                                           FACTS SPECIFIC TO PLAINTIFF

                                                   15.     Defendants operate automobile leasing services in the state of Illinois.

                                                   16.     During the relevant time, Plaintiff worked for Defendants in Chicago, Illinois.

                                                   17.     While Plaintiff worked for Defendants, Defendants implemented biometric

                                           scanning and time-tracking devices and technology to monitor and manage its workers’, including

                                           Plaintiff’s, time on the job.




                                                                                             4
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 5 of 30 PageID #:14




                                                  18.     Plaintiff was required to provide biometric scans each time Plaintiff clocked in and

                                           clocked out of a shift at work.
FILED DATE: 4/3/2020 4:39 PM 2020CH03702




                                                  19.     Plaintiff relied on Defendants to not only provide a lawful and legally compliant

                                           system, but to also disclose all material information regarding the technology and system,

                                           including all relevant retention, destruction, and dissemination policies.

                                                  20.     Further, on information and belief, Defendants disseminated information derived

                                           from the scanning of Plaintiff’s biometric identifiers to third parties, including vendors for

                                           timekeeping, data storage, and payroll purposes.

                                                  21.     Prior to taking Plaintiff’s biometrics, Defendants did not inform Plaintiff in writing

                                           that Plaintiff’s biometrics were being collected, stored, used, or disseminated, or publish any policy

                                           specifically about the collection, retention, use, deletion, or dissemination of biometrics.

                                                  22.     Defendants did not seek, and Plaintiff never provided, any written consent relating

                                           to the collection, use, storage, or dissemination of Plaintiff’s biometrics.

                                                  23.     Prior to taking Plaintiff’s biometrics, Defendants did not make publicly available

                                           any written policy as to its biometric retention schedule, nor did Defendants disclose any

                                           guidelines for permanently destroying the collected biometrics.

                                                  24.     Additionally, Defendants did not obtain consent from Plaintiff for any

                                           dissemination of Plaintiff’s biometrics to third parties.

                                                  25.     To this day, Plaintiff is unaware of the status of the biometrics obtained by

                                           Defendants. Defendants have not informed Plaintiff whether they still retain Plaintiff’s biometrics,

                                           and if so, for how long they intend to retain such information without Plaintiff’s consent.

                                                  26.     By failing to comply with BIPA, Defendants have violated Plaintiff’s substantive

                                           state rights to biometric privacy.




                                                                                             5
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 6 of 30 PageID #:15




                                                                                  CLASS ALLEGATIONS

                                                   27.     Plaintiff brings this action individually and on behalf of all similarly situated
FILED DATE: 4/3/2020 4:39 PM 2020CH03702




                                           individuals pursuant to 735 ILCS § 5/2-801. Plaintiff seeks to represent a Class defined as follows:

                                                           Class: All individuals whose biometrics were captured, collected, stored, used,
                                                           transmitted, or disseminated by or on behalf of Defendants within the state of
                                                           Illinois at any time within the applicable limitations period.

                                                   28.     Excluded from the Class are any members of the judiciary assigned to preside over

                                           this matter; any officer or director of Defendants; and any immediate family member of such

                                           officers or directors.

                                                   29.     Upon information and belief, there are scores, if not hundreds of members of the

                                           Class, making the members of the Class so numerous that joinder of all members is impracticable.

                                           Although the exact number of members of the Class is currently unknown to Plaintiff, the members

                                           can be easily identified through Defendants’ personnel records.

                                                   30.     Plaintiff’s claims are typical of the claims of the members of the Class Plaintiff

                                           seeks to represent, because the factual and legal bases of Defendants’ liability to Plaintiff and the

                                           other members are the same, and because Defendants’ conduct has resulted in similar injuries to

                                           Plaintiff and to the Class. As alleged herein, Plaintiff and the Class have all suffered damages as a

                                           result of Defendants’ BIPA violations and common law transgressions.

                                                   31.     There are many questions of law and fact common to the claims of Plaintiff and the

                                           Class, and those questions predominate over any questions that may affect individual members.

                                           Common questions for the Class include, but are not limited to, the following:

                                                           a.       Whether Defendants’ conduct is subject to BIPA;

                                                           b.       Whether Defendants made available to the public a written policy that

                                                                    establishes a retention schedule and guidelines for destroying biometrics;




                                                                                               6
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 7 of 30 PageID #:16




                                                          c.    Whether Defendants obtained a written release from the Class before

                                                                capturing, collecting, or otherwise obtaining their biometrics;
FILED DATE: 4/3/2020 4:39 PM 2020CH03702




                                                          d.    Whether Defendants provided a written disclosure that explains the specific

                                                                purposes, and the length of time, for which biometrics were being collected,

                                                                stored and used before taking such biometrics;

                                                          e.    Whether Defendants’ conduct violates BIPA;

                                                          f.    Whether Defendants’ violations of the BIPA are willful or reckless; and

                                                          g.    Whether Plaintiff and the Class are entitled to damages and injunctive relief.

                                                  32.     Absent a class action, most members of the Class would find the cost of litigating

                                           their claims to be prohibitively expensive and would thus have no effective remedy. The class

                                           treatment of common questions of law and fact is superior to multiple individual actions in that it

                                           conserves the resources of the courts and the litigants and promotes consistency of adjudication.

                                                  33.     Plaintiff will adequately represent and protect the interests of the members of the

                                           Class. Plaintiff has retained counsel with substantial experience in prosecuting complex litigation

                                           and class actions. Plaintiff and Plaintiff’s counsel are committed to vigorously prosecuting this

                                           action on behalf of the other members of the Class and have the financial resources to do so.

                                           Neither Plaintiff nor Plaintiff’s counsel have any interest adverse to those of the other members of

                                           the Class.

                                                  34.     Defendants have acted and failed to act on grounds generally applicable to Plaintiff

                                           and the other members of the Class, requiring the Court’s imposition of uniform relief to ensure

                                           compatible standards of conduct toward the members of the Class and making injunctive or

                                           corresponding declaratory relief appropriate for the Class as a whole.




                                                                                            7
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 8 of 30 PageID #:17




                                                                                      COUNT I
                                                Violation of the Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et seq.
                                                                        (On behalf of Plaintiff and the Class)
FILED DATE: 4/3/2020 4:39 PM 2020CH03702




                                                  35.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                                                  36.     Defendants are each a private entity under BIPA.

                                                  37.     BIPA requires private entities, such as Defendants, to obtain informed written

                                           consent from individuals before acquiring their biometric information. Specifically, BIPA makes

                                           it unlawful to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or

                                           customer’s biometric identifiers or biometric information unless [the entity] first: (1) informs the

                                           subject . . . in writing that a biometric identifier or biometric information is being collected or

                                           stored; (2) informs the subject . . . in writing of the specific purpose and length of for which a

                                           biometric identifier or biometric information is being captured, collected, stored, and used; and (3)

                                           receives a written release executed by the subject of the biometric identifier or biometric

                                           information . . . .” 740 ILCS 14/15(b).

                                                  38.     BIPA also requires that private entities in possession of biometric identifiers and/or

                                           biometric information establish and maintain a publicly available retention policy. An entity which

                                           possesses biometric identifiers or information must (i) make publicly available a written policy

                                           establishing a retention schedule and guidelines for permanent deletion of biometric information

                                           (entities may not retain biometric information longer than three years after the last interaction with

                                           the individual); and (ii) adhere to the publicly posted retention and deletion schedule.

                                                  39.     Plaintiff and the other Class members have had their “biometric identifiers,”

                                           namely their fingerprints, collected, captured, or otherwise obtained by Defendants. Plaintiff and

                                           the other Class members’ biometric identifiers were also used to identify them, and therefore

                                           constitute “biometric information” as defined by BIPA. 740 ILCS 14/10.




                                                                                             8
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 9 of 30 PageID #:18




                                                  40.    Each instance Plaintiff and the other Class members were required to scan their

                                           fingerprints, Defendants captured, collected, stored, and/or used Plaintiff’s and the other Class
FILED DATE: 4/3/2020 4:39 PM 2020CH03702




                                           members’ biometric identifiers or biometric information without valid consent and without

                                           complying with and, thus, in violation of BIPA.

                                                  41.    Defendants’ practice with respect to capturing, collecting, storing, and using

                                           biometrics fails to comply with applicable BIPA requirements:

                                                         a.    Defendants failed to inform Plaintiff and the members of the Class in writing

                                                               that their biometrics were being collected and stored, prior to such collection

                                                               or storage, as required by 740 ILCS 14/15(b)(1);

                                                         b.    Defendants failed to inform Plaintiff and the Class in writing of the specific

                                                               purpose for which their biometrics were being captured, collected, stored, and

                                                               used, as required by 740 ILCS 14/15(b)(2);

                                                         c.    Defendants failed to inform Plaintiff and the Class in writing the specific

                                                               length of term their biometrics were being captured, collected, stored, and

                                                               used, as required by 740 ILCS 14/15(b)(2);

                                                         d.    Defendants failed to obtain a written release, as required by 740 ILCS

                                                               14/15(b)(3);

                                                         e.    Defendants failed to provide a publicly available retention schedule detailing

                                                               the length of time for which the biometrics are stored and/or guidelines for

                                                               permanently destroying the biometrics they store, as required by 740 ILCS

                                                               14/15(a); and

                                                         f.    Defendants failed to obtain informed consent to disclose or disseminate the

                                                               Class’ biometrics, as required by 740 ILCS 14/15(d)(1).




                                                                                             9
                                              Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 10 of 30 PageID #:19




                                                  42.       By obtaining and operating an employee timekeeping system which uses biometrics

                                           that was devoid of the privacy protections required by BIPA, Defendants profited from Plaintiff’s
FILED DATE: 4/3/2020 4:39 PM 2020CH03702




                                           and the Class members’ biometric identifiers and biometric information in violation of 740 ILCS

                                           14/15(c). Defendants knew, or were reckless in not knowing, that the biometric systems used

                                           would be subject to the provisions of BIPA yet wholly failed to comply with the statute.

                                                  43.       By capturing, collecting, storing, using, and disseminating Plaintiff’s and the Class’

                                           biometrics as described herein, Defendants denied Plaintiff and the Class their right to statutorily

                                           required information and violated their respective rights to biometric information privacy, as set

                                           forth in BIPA.

                                                  44.       BIPA provides for statutory damages of $5,000 for each willful and/or reckless

                                           violation of BIPA and, alternatively, damages of $1,000 for each negligent violation of BIPA. 740

                                           ILCS 14/20(1)-(2).

                                                  45.       Defendants’ violations of BIPA, a statute that has been in effect since 2008, were

                                           knowing and willful, or were at least in reckless disregard of the statutory requirements.

                                           Alternatively, Defendants negligently failed to comply with BIPA.

                                                  46.       Accordingly, with respect to Count I, Plaintiff, individually and on behalf of the

                                           proposed Class, prays for the relief set forth below.

                                                                                 PRAYER FOR RELIEF

                                                  WHEREFORE, Plaintiff, individually and on behalf of the proposed Class, respectfully

                                           requests that this Court enter an Order:

                                                        a. Certifying the Class as defined above, appointing Plaintiff as class representative

                                                            and the undersigned as class counsel;




                                                                                             10
                                              Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 11 of 30 PageID #:20




                                                      b. Declaring that Defendants’ actions, as set forth herein, violate BIPA Sections 15(b)

                                                          and 15(d);
FILED DATE: 4/3/2020 4:39 PM 2020CH03702




                                                      c. Awarding injunctive and equitable relief as necessary to protect the interests of

                                                          Plaintiff and the Class by requiring Defendants to comply with BIPA;

                                                      d. Awarding statutory damages of $5,000 for each willful and/or reckless violation of

                                                          BIPA, pursuant to 740 ILCS 14/20(2);

                                                      e. Awarding statutory damages of $1,000 for each negligent violation of BIPA,

                                                          pursuant to 740 ILCS 14/20(1);

                                                      f. Awarding reasonable attorneys’ fees, costs, and other litigation expenses pursuant

                                                          to 740 ILCS 14/20(3);

                                                      g. Awarding pre- and post-judgment interest, as allowable by law; and

                                                      h. Awarding such further and other relief as the Court deems just and equitable.

                                                                                    JURY DEMAND

                                                  Plaintiff requests trial by jury of all claims that can be so tried.

                                           Dated: April 3, 2020                           Respectfully submitted,

                                                                                          DAWON A. WORDLAW, individually and on
                                                                                          behalf of all similarly situated individuals

                                                                                          By:     /s/ Timothy P. Kingsbury
                                                                                                  One of Plaintiff’s Attorneys

                                           Timothy P. Kingsbury
                                           Andrew T. Heldut
                                           MCGUIRE LAW, P.C. (Firm ID: 56618)
                                           55 W. Wacker Drive, 9th Fl.
                                           Chicago, IL 60601
                                           Tel: (312) 893-7002
                                           tkingsbury@mcgpc.com
                                           aheldut@mcgpc.com

                                           Attorneys for Plaintiff and the Putative Class



                                                                                             11
                                       Case:
                      Return Date: No return   1:20-cv-03200
                                             date scheduled                Document #: 1-1 Filed: 05/29/20 Page 12 of 30 PageID #:21
                      Hearing Date: No hearing scheduled
                      Courtroom Number: No hearing scheduled
                      Location: No hearing scheduled                                                                                       FILED
                                                                                                                                           4/27/2020 5:41 PM
                                                                                                                                           DOROTHY BROWN
                                                                                                                                           CIRCUIT CLERK
                                                                                                                                           COOK COUNTY, IL
FILED DATE: 4/27/2020 5:41 PM 2020CH03702




                                                                                                                                           2020CH03702

                                                                                                                                           9151563
                                            2120 - Served                       2121 - Served
                                            2220 - Not Served                   2221 - Not Served
                                            2320 - Served By Mail               2321 - Served By Mail
                                            2420 - Served By Publication        2421 - Served By Publication
                                            Summons - Alias Summons                                                             (08/01/18) CCG 0001 A

                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                            Dawon A. Wordlaw, on behalf of a class,

                                                                              (Name all parties)                    2020-CH-03702
                                                                                                        Case No.
                                                                      v.                                 ENTERPRISE LEASING COMPANY OF CHICAGO, LLC
                                                                                                         c/o CT CORPORATION SYSTEM
                                                                                                         208 SO LASALLE ST, SUITE 814
                                            Enterprise Leasing Company of Chicago, LLC, et. al.
                                                                                                         CHICAGO, IL 60604

                                                                              SUMMONS                  ALIAS SUMMONS
                                            To each Defendant:
                                            YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                                            which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                                            (30) days after service of this Summons, not counting the day of service. To file your answer or
                                            appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to initiate
                                            this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to
                                            the last page of this document for location information.
                                            If you fail to do so, a judgment by default may be entered against you for the relief
                                            requested in the complaint.
                                            To the Officer:
                                            This Summons must be returned by the officer or other person to whom it was given for service,
                                            with endorsement of service and fees, if any, immediately after service. If service cannot be made,
                                            this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                                            days after its date.




                                                           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                             cookcountyclerkofcourt.org
                                                                                                  Page 1 of 3
                                                Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 13 of 30 PageID #:22
                                            Summons - Alias Summons                                                               (08/01/18) CCG 0001 B
                                            E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                                            create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
                                            to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
                                            www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk’s office.
FILED DATE: 4/27/2020 5:41 PM 2020CH03702




                                            Atty. No.: ________________
                                                       56618                                           Witness:
                                                                 Brendan Duffner
                                            Atty Name:                                                         4/27/2020 5:41 PM DOROTHY BROWN

                                            Atty. for:   Plaintiff
                                                                                                                DOROTHY BROWN, Clerk of Court
                                                         55 West Wacker Drive, 9th Floor
                                            Address:
                                                                                                       Date of Service: ___________
                                            City: ____________________________
                                                  Chicago
                                                                                                       (To be inserted by officer on copy left with
                                                     IL
                                            State: ____            60601
                                                              Zip: ________                            Defendant or other person):
                                                       312 893 7002
                                            Telephone: ________________________
                                                                 bduffner@mcgpc.com
                                            Primary Email:




                                                             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                               cookcountyclerkofcourt.org
                                                                                                 Page 2 of 3
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 14 of 30 PageID #:23


                                               CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                                Richard J Daley Center                             Domestic Relations Division
                                                50 W Washington                                    Richard J Daley Center
FILED DATE: 4/27/2020 5:41 PM 2020CH03702




                                                Chicago, IL 60602                                  50 W Washington, Rm 802
                                                District 2 - Skokie                                Chicago, IL 60602
                                                5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
                                                Skokie, IL 60077                                   Civil Appeals
                                                District 3 - Rolling Meadows                       Richard J Daley Center
                                                2121 Euclid                                        50 W Washington, Rm 801
                                                Rolling Meadows, IL 60008                          Chicago, IL 60602
                                                                                                   Hours: 8:30 am - 4:30 pm
                                                District 4 - Maywood
                                                1500 Maybrook Ave                                  Criminal Department
                                                Maywood, IL 60153                                  Richard J Daley Center
                                                                                                   50 W Washington, Rm 1006
                                                District 5 - Bridgeview                            Chicago, IL 60602
                                                10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
                                                Bridgeview, IL 60455
                                                                                                   County Division
                                                District 6 - Markham                               Richard J Daley Center
                                                16501 S Kedzie Pkwy                                50 W Washington, Rm 1202
                                                Markham, IL 60428                                  Chicago, IL 60602
                                                Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
                                                555 W Harrison                                     Probate Division
                                                Chicago, IL 60607                                  Richard J Daley Center
                                                Juvenile Center Building                           50 W Washington, Rm 1202
                                                2245 W Ogden Ave, Rm 13                            Chicago, IL 60602
                                                Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
                                                Criminal Court Building                            Law Division
                                                2650 S California Ave, Rm 526                      Richard J Daley Center
                                                Chicago, IL 60608                                  50 W Washington, Rm 801
                                                                                                   Chicago, IL 60602
                                            Daley Center Divisions/Departments                     Hours: 8:30 am - 4:30 pm
                                                Civil Division                                     Traffic Division
                                                Richard J Daley Center                             Richard J Daley Center
                                                50 W Washington, Rm 601                            50 W Washington, Lower Level
                                                Chicago, IL 60602                                  Chicago, IL 60602
                                                Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm
                                                Chancery Division
                                                Richard J Daley Center
                                                50 W Washington, Rm 802
                                                Chicago, IL 60602
                                                Hours: 8:30 am - 4:30 pm

                                                        Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                          cookcountyclerkofcourt.org
                                                                                     Page 3 of 3
                                       Case:
                      Return Date: No return   1:20-cv-03200
                                             date scheduled            Document #: 1-1 Filed: 05/29/20 Page 15 of 30 PageID #:24
                      Hearing Date: No hearing scheduled
                      Courtroom Number: No hearing scheduled
                      Location: No hearing scheduled                                                                             FILED
                                                                                                                                 4/27/2020 7:29 PM
                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                        DOROTHY BROWN
                                                                                                                                 CIRCUIT CLERK
                                                                COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                                                 COOK COUNTY, IL
FILED DATE: 4/27/2020 7:29 PM 2020CH03702




                                                                                                                                 2020CH03702
                                                DAWON A. WORDLAW, individually               )
                                                and on behalf of all similarly situated      )                                   9151763
                                                individuals,                                 )
                                                                                             )          No. 2020-CH-03702
                                                        Plaintiff,                           )
                                                                                             )
                                                                       v.                    )          Hon. Sanjay T. Tailor
                                                                                             )
                                                ENTERPRISE LEASING COMPANY                   )
                                                OF CHICAGO, LLC, a Delaware limited          )
                                                liability company; ENTERPRISE                )
                                                HOLDINGS, INC., a Missouri                   )
                                                corporation,                                 )
                                                                                             )
                                                        Defendants.                          )

                                               PLAINTIFF’S MOTION FOR CLASS CERTIFICATION OR, ALTERNATIVELY,
                                               FOR A DEFERRED CLASS CERTIFICATION RULING PENDING DISCOVERY

                                                   Plaintiff Dawon A. Wordlaw, by and through the undersigned counsel, pursuant to 735

                                            ILCS 5/2-801, moves for entry of an order certifying the Class proposed below, appointing

                                            Plaintiff as Class Representative, and appointing Plaintiff’s attorneys as Class Counsel.

                                            Alternatively, Plaintiff requests, to the extent the Court determines further evidence is necessary

                                            to prove any element of 735 ILCS 5/2-801, that the Court defer consideration of this Motion

                                            pending a reasonable period to complete discovery. See, e.g., Ballard RN Center, Inc. v. Kohll’s

                                            Pharmacy & Homecare, Inc., 2015 IL 118644, at ¶¶ 42–43 (citing Damasco v. Clearwire Corp.,

                                            662 F.3d 891, 896–97 (7th Cir. 2011). In support of Plaintiff’s Motion, Plaintiff submits the

                                            following Memorandum of Law.


                                                                                          Respectfully submitted,

                                            Dated: April 27, 2020                         By: /s/ Brendan Duffner

                                                                                          Timothy P. Kingsbury



                                                                                             1
                                            Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 16 of 30 PageID #:25




                                                                               Andrew T. Heldut
                                                                               Brendan Duffner
                                                                               MCGUIRE LAW, P.C. (Firm ID: 56618)
FILED DATE: 4/27/2020 7:29 PM 2020CH03702




                                                                               55 W. Wacker Drive, 9th Fl.
                                                                               Chicago, IL 60601
                                                                               Tel: (312) 893-7002
                                                                               tkingsbury@mcgpc.com
                                                                               aheldut@mcgpc.com
                                                                               bduffner@mcgpc.com

                                                                               Counsel for Plaintiff and the Putative Class




                                                                                  2
                                                 Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 17 of 30 PageID #:26




                                                         MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
                                                    MOTION FOR CLASS CERTIFICATION OR, ALTERNATIVELY, FOR
                                                   A DEFERRED CLASS CERTIFICATION RULING PENDING DISCOVERY
FILED DATE: 4/27/2020 7:29 PM 2020CH03702




                                                    This Court should certify a class of Illinois residents whose biometric identifiers and

                                            biometric information were captured, collected, stored, and used by Defendants Enterprise Leasing

                                            Company of Chicago, LLC and Enterprise Holdings, Inc. (collectively, “Enterprise” or

                                            “Defendants”). Defendants operate automobile leasing services. Defendants captured, collected,

                                            stored, and used their workers’ biometric information and identifiers in an attempt to track their

                                            time at work. And in so doing, the Defendants have violated Illinois law by obtaining, storing, and

                                            using this data without the employees’ proper consent, by failing to provide the workers with a

                                            retention schedule explaining how and when such biometric information will be used, stored, and

                                            destroyed, and by transmitting this information to third parties without the express consent of the

                                            plaintiffs and the putative class.

                                                    After Plaintiff learned of Defendants’ wrongful conduct, Plaintiff commenced suit on

                                            behalf of a class of similarly situated individuals to bring an end to the Defendants’ capture,

                                            collection, storage and use of biometric identifiers and/or biometric information in violation of the

                                            Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”), and to obtain redress

                                            for all persons injured by its conduct.

                                            I.      INTRODUCTION: BIPA

                                                    The Illinois Biometric Information Protection Act, or BIPA, is designed to protect

                                            individuals’ personal biometric information. Under BIPA, biometric identifiers include

                                            fingerprints, handprints and vocal identifiers; while biometric information can be defined as any

                                            information based on a biometric identifier, regardless of how it is converted or stored. (Complaint,

                                            “Compl.,” ¶ 1.) In recognition of the importance of the security of individuals’ biometrics, the




                                                                                             3
                                                  Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 18 of 30 PageID #:27




                                            Illinois Legislature enacted BIPA, which provides, inter alia, that private entities, such as

                                            Defendants, may not obtain and/or possess an individual’s biometrics unless they: (1) inform that
FILED DATE: 4/27/2020 7:29 PM 2020CH03702




                                            person in writing that biometric identifiers or information will be captured, collected, stored, or

                                            used; (2) inform that person in writing of the specific purpose and the length of term for which

                                            such biometric identifiers or biometric information is being captured, collected, stored, and used;

                                            (3) received a written release from the person for the collection of his or her biometric identifiers

                                            and/or information; and (4) publicly publish and make available a written retention schedule and

                                            guidelines for permanently destroying biometric identifiers and biometric information. 740 ILCS

                                            14/5. (Compl., ¶ 3.)

                                            II.      FACTUAL BACKGROUND

                                                     A.     The Underlying Misconduct.

                                                     Defendants have taken the biometrics of scores, if not hundreds, of individuals within the

                                            state of Illinois. (Compl., ¶ 30.) During the relevant time period in the state of Illinois, Defendants

                                            implemented biometric fingerprint scanning and recognition technology to collect biometric

                                            information from their workers to track the exact “clock-in” and “clock-out” times of their

                                            workers, including from Plaintiff. (Compl., ¶ 2.) Each fingerprint extracted by the Defendants is

                                            biologically unique to the particular individual. (Compl., ¶ 6.) Defendants continue to use their

                                            biometric technology to capture, collect, and store Plaintiff’s and other Class members’ biometrics.

                                            (Compl., ¶ 40.)

                                                     However, Defendants failed to obtain informed consent from the individuals prior to

                                            capturing and collecting their biometric information, Defendants failed to provide individuals with

                                            a retention schedule and deletion policies detailing how and when Defendants would retain and

                                            destroy the individuals’ biometric information and/or biometric identifiers and, finally, Defendants




                                                                                              4
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 19 of 30 PageID #:28




                                            did not obtain consent to transmit or disseminate Plaintiff’s biometrics to third parties. (Compl., ¶

                                            42.) On information and belief, Defendants do not have a policy of informing individuals,
FILED DATE: 4/27/2020 7:29 PM 2020CH03702




                                            including Plaintiff, of what happens to their biometric information after it is collected and obtained,

                                            whether they still retain Plaintiff’s biometrics, and if they do, for how long they intend to retain

                                            such information without Plaintiff’s consent, whether the information is transmitted to a third party

                                            and, if so, which third party. Id. Despite their practice of taking the biometric information of every

                                            employee who uses their biometric technology, Defendants failed to comply with BIPA’s statutory

                                            requirements regarding collection of biometric identifiers and biometric information. (Compl., ¶

                                            43.)

                                                   B.      The Proposed Class

                                                   Plaintiff brings this action individually and on behalf of all similarly situated individuals

                                            pursuant to 735 ILCS § 5/2-801. Plaintiff seeks to represent a Class defined as follows:

                                                           Class: All individuals whose biometrics were captured, collected, stored, used,
                                                           transmitted, or disseminated by or on behalf of Defendants within the state of
                                                           Illinois at any time within the applicable limitations period.

                                            (Compl., ¶ 28.) As explained below, the proposed Class satisfies each of the four requirements

                                            for certification under Section 2-801 of the Illinois Code of Civil Procedure—numerosity,

                                            commonality, adequacy of representation, and fair and efficient adjudication. A class action is not

                                            just appropriate here, it is also the only way that the members of the putative Class can obtain

                                            appropriate redress for Defendants’ unlawful conduct.

                                            III.   ARGUMENT

                                                   A.      Standards for Class Certification

                                                   To obtain class certification, it is not necessary for a plaintiff to establish that she will

                                            prevail on the merits of the action. Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 178 (1974) (“[T]he




                                                                                              5
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 20 of 30 PageID #:29




                                            question is not whether the plaintiff or plaintiffs have stated a cause of action or will prevail on the

                                            merits, but rather whether the requirements of Rule 23 are met.” (internal quotation marks and
FILED DATE: 4/27/2020 7:29 PM 2020CH03702




                                            citation omitted)). As such, in determining whether to certify a proposed class, the Court should

                                            accept the allegations of the complaint as true. Ramirez v. Midway Moving & Storage, Inc., 378

                                            Ill. App. 3d 51, 53 (1st Dist. 2007).

                                                    To proceed with a class action, the movant must satisfy the “prerequisites for the

                                            maintenance of a class action” set forth in Section 2-801 of the Illinois Code of Civil Procedure,

                                            which provides:

                                                    An action may be maintained as a class action in any court of this State and a party
                                                    may sue or be sued as a representative party of the class only if the court finds:

                                                    (1)     The class is so numerous that joinder of all members is
                                                            impracticable.
                                                    (2)     There are questions of fact or law common to the class, which
                                                            common questions predominate over any questions affecting only
                                                            individual members.
                                                    (3)     The representative parties will fairly and adequately protect the
                                                            interest of the class.
                                                    (4)     The class action is an appropriate method for the fair and efficient
                                                            adjudication of the controversy.

                                            735 ILCS 5/2-801. As demonstrated below, each prerequisite is established for the Class, and the

                                            Court should therefore certify the proposed Class.

                                                    Section 2-801 is modeled after Rule 23 of the Federal Rules of Civil Procedure and “federal

                                            decisions interpreting Rule 23 are persuasive authority with regard to questions of class

                                            certification in Illinois.” Avery v. State Farm Mut. Auto. Ins. Co., 216 Ill. 2d 100, 125 (Ill. 2005).

                                            Circuit courts have broad discretion in determining whether a proposed class meets the

                                            requirement for class certification and ought to err in favor of maintaining class certification.

                                            Ramirez, 378 Ill. App. 3d at 53. While a court may rule on class certification without requiring

                                            further discovery, see Manual for Complex Litigation (Fourth) § 21.14, at 255 (2004), courts have



                                                                                               6
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 21 of 30 PageID #:30




                                            found that discovery is helpful prior to addressing a motion for class certification. See, e.g., Ballard

                                            RN Center, Inc. v. Kohll’s Pharmacy & Homecare, Inc., 2015 IL 118644, at ¶ 42 (“If the parties
FILED DATE: 4/27/2020 7:29 PM 2020CH03702




                                            have yet to fully develop the facts needed for certification, then they can also ask the district court

                                            to delay its ruling to provide time for additional discovery or investigation.”) (quoting Damasco v.

                                            Clearwire Corp., 662 F.3d 891, 896 (7th Cir. 2011)).

                                                    All the prerequisites for class certification are satisfied here, even though Plaintiff has not

                                            yet had an opportunity to engage in and complete discovery. However, in the interests of

                                            establishing a more fully developed record before ruling on class certification issues, the Court

                                            should defer ruling on this Motion pending the completion of discovery and submission of

                                            supplemental briefing.

                                                    B.      The Numerosity Requirement is Satisfied

                                                    The first step in certifying a class is a showing that “the class is so numerous that joinder

                                            of all members is impracticable.” 735 ILCS 5/2-801(1). This requirement is met when “join[ing]

                                            such a large number of plaintiffs in a single suit would render the suit unmanageable and, in

                                            contrast, multiple separate claims would be an imposition on the litigants and the courts.” Gordon

                                            v. Boden, 224 Ill. App. 3d 195, 200 (1st Dist. 1991) (citing Steinberg v. Chicago Med. Sch., 69

                                            Ill.2d 320, 337 (Ill. 1977)). To satisfy this requirement a plaintiff need not demonstrate the exact

                                            number of class members but, must offer a good faith estimate as to the size of the class. Smith v.

                                            Nike Retail Servs., Inc., 234 F.R.D. 648, 659 (N.D. Ill. 2006).

                                                    Plaintiff alleges that there are at least several scores, if not hundreds, of members in the

                                            Class. (Compl., ¶ 30.) Because definitive evidence of numerosity can only come from the records

                                            of Defendants and their agents, it is proper to rely upon the allegations of the Complaint in

                                            certifying the Class. See 2 A. Conte & H. Newberg, Newberg on Class Actions § 7.20, at 66 (stating




                                                                                               7
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 22 of 30 PageID #:31




                                            that where numerosity information is in the sole possession of the party opposing the class, courts

                                            generally rely on the complaint as prima facie evidence or defer ruling).
FILED DATE: 4/27/2020 7:29 PM 2020CH03702




                                                    Additionally, the members of the putative Class can be easily and objectively determined

                                            from Defendants’ records. Furthermore, it would be completely impracticable to join the claims

                                            of the members of the Class, because they are disbursed throughout Illinois, and because absent a

                                            class action, few members could afford to bring an individual lawsuit over the amounts at issue in

                                            this case, since each individual member’s claim is relatively small. See Gordon, 224 Ill. App. 3d

                                            at 200. Accordingly, the first prerequisite for class certification is met.

                                                    C.      Common Questions of Law and Fact Predominate

                                                    The second requirement of Section 2-801(2) is met where there are “questions of fact or

                                            law common to the class” and those questions “predominate over any questions affecting only

                                            individual members.” 735 ILCS 5/2-801(2). Such common questions of law or fact exist when the

                                            members of the proposed class have been aggrieved by the same or similar misconduct. See Miner

                                            v. Gillette Co., 87 Ill.2d 7, 19 (Ill. 1981); Steinberg, 69 Ill.2d at 342. These common questions

                                            must also predominate over any issues affecting individual class members. See O-Kay Shoes, Inc.

                                            v. Rosewell, 129 Ill. App. 3d 405, 408 (1st Dist. 1984).

                                                    Here, the claims of the Class members arise out of the same activity by Defendants, are

                                            based on the same legal theory, and implicate, among others, the following common issues:

                                            whether Defendants’ conduct is subject to BIPA; whether Defendants made available to the public

                                            a written policy that establishes a retention schedule and guidelines for destroying biometrics;

                                            whether Defendants obtained a written release from the Class before capturing, collecting, or

                                            otherwise obtaining their biometrics; whether Defendants provided a written disclosure that

                                            explains the specific purposes, and the length of time, for which their biometrics were being




                                                                                               8
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 23 of 30 PageID #:32




                                            collected, stored and used before taking their biometrics; whether Defendants’ conduct violates

                                            BIPA; whether Defendants’ violations of the BIPA are willful or reckless; and whether Plaintiff
FILED DATE: 4/27/2020 7:29 PM 2020CH03702




                                            and the Class are entitled to damages and injunctive relief. (Compl., ¶ 32.) As alleged, and as will

                                            be shown through obtainable evidence, Defendants engaged in a common course of conduct by

                                            collecting, capturing, storing and/or or using the biometrics of Class members without retaining a

                                            written release and without providing a retention schedule to them or to the public. Any potential

                                            individualized issues remaining after common issues are decided would be de minimis.

                                            Accordingly, common issues of fact and law predominate over any individual issues, and Plaintiff

                                            have satisfied this hurdle to certification.

                                                    D.      Adequate Representation

                                                    The third prong of Section 2-801 requires that “[t]he representative parties will fairly and

                                            adequately protect the interest of the class.” 735 ILCS 5/2-801(3). The class representative’s

                                            interests must be generally aligned with those of the class members, and class counsel must be

                                            “qualified, experienced and generally able to conduct the proposed litigation.” See Miner, 87 Ill.2d

                                            at 14; see also Eshaghi v. Hanley Dawson Cadillac Co., Inc., 214 Ill. App. 3d 995, 1000 (1st Dist.

                                            1991). The purpose of this adequacy of representation requirement is “to insure that all Class

                                            members will receive proper, efficient, and appropriate protection of their interests in the

                                            presentation of the claim.” Purcell & Wardrope Chtd. v. Hertz Corp., 175 Ill. App. 3d 1069, 1078

                                            (1st Dist. 1988).

                                                    In this case, Plaintiff has the exact same interests as the members of the proposed Class.

                                            Plaintiff has alleged that, like the other members of the Class, Plaintiff was subjected to

                                            Defendants’ biometric timekeeping technology and that Defendants captured, collected, and stored

                                            Plaintiff’s biometrics. Plaintiff has also alleged that Defendants did so without complying with




                                                                                             9
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 24 of 30 PageID #:33




                                            BIPA’s requirements. Plaintiff’s pursuit of this matter against Defendants demonstrates that

                                            Plaintiff will be a zealous advocate for the Class. Furthermore, proposed class counsel has
FILED DATE: 4/27/2020 7:29 PM 2020CH03702




                                            regularly engaged in major complex and class action litigation in state and federal courts and have

                                            been appointed as class counsel in several complex consumer class actions. Accordingly, the

                                            proposed class representative and proposed class counsel will adequately protect the interests of

                                            the members of the Classes, thus satisfying Section 2-801(3).

                                                   E.      Fair and Efficient Adjudication of the Controversy

                                                   The final requirement for class certification under 5/2-801 is met where “the class action

                                            is an appropriate method for the fair and efficient adjudication of the controversy.” 735 ILCS 5/2-

                                            801(4). “In applying this prerequisite, a court considers whether a class action: (1) can best secure

                                            the economies of time, effort and expense, and promote uniformity; or (2) accomplish the other

                                            ends of equity and justice that class actions seek to obtain.” Gordon, 224 Ill. App. 3d at 203. In

                                            practice, a “holding that the first three prerequisites of section 2-801 are established makes it

                                            evident that the fourth requirement is fulfilled.” Gordon, 224 Ill. App. 3d at 204; Purcell &

                                            Wardrope Chtd., 175 Ill. App. 3d at 1079 (“The predominance of common issues [may] make a

                                            class action . . . a fair and efficient method to resolve the dispute.”). Because numerosity,

                                            commonality and predominance, and adequacy of representation have been satisfied in the instant

                                            case, it is “evident” that the appropriateness requirement is met as well.

                                                   Other considerations further support certification in this case. A “controlling factor in many

                                            cases is that the class action is the only practical means for class members to receive redress.”

                                            Gordon, 586 N.E.2d at 467; Eshaghi, 574 N.E.2d at 766 (“In a large and impersonal society, class

                                            actions are often the last barricade of…protection.”). A class action is superior to multiple

                                            individual actions “where the costs of litigation are high, the likely recovery is limited” and




                                                                                             10
                                                  Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 25 of 30 PageID #:34




                                            individuals are unlikely to prosecute individual claims absent the cost-sharing efficiencies of a

                                            class action. Maxwell, 2004 WL 719278, at *6. This is especially true in cases involving data
FILED DATE: 4/27/2020 7:29 PM 2020CH03702




                                            privacy violations and data breaches, which can involve significant injury to the those effected,

                                            but result in many small, individual claims. Here, absent a class action, most members of the Class

                                            would find the cost of litigating their statutorily-limited claims to be prohibitive, and multiple

                                            individual actions would be judicially inefficient. Id.

                                                     Certification of the proposed Class is necessary to ensure that Defendants’ conduct

                                            becomes compliant with BIPA, to ensure that the Class members’ privacy rights in their biometrics

                                            are sufficiently protected, and to compensate those individuals who have had their statutorily-

                                            protected privacy rights violated and who have not been informed as to the status of their own

                                            biometric information. Were this case not to proceed on a class-wide basis, it is unlikely that any

                                            significant number of Class members would be able to obtain redress, or that Defendants would

                                            willingly implement the procedures necessary to comply with the statute. Thus, proceeding as a

                                            class action here is an appropriate method to fairly and efficiently adjudicate the controversy.

                                            IV.      CONCLUSION

                                                     For the foregoing reasons, the requirements of 735 ILCS 5/2-801 are satisfied. Plaintiff

                                            respectfully requests that the Court enter an Order certifying the proposed Class, appointing

                                            Plaintiff as Class Representative, appointing Plaintiff’s attorneys as Class Counsel, and awarding

                                            such additional relief as the Court deems reasonable. Alternatively, the Court should defer ruling

                                            on this Motion pending the completion of appropriate discovery and supplemental briefing.

                                                                                           Respectfully submitted,

                                            Dated: April 27, 2020                          By: /s/ Brendan Duffner

                                                                                           Timothy P. Kingsbury
                                                                                           Andrew T. Heldut



                                                                                             11
                                            Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 26 of 30 PageID #:35




                                                                               Brendan Duffner
                                                                               MCGUIRE LAW, P.C. (Firm ID: 56618)
                                                                               55 W. Wacker Drive, 9th Fl.
FILED DATE: 4/27/2020 7:29 PM 2020CH03702




                                                                               Chicago, IL 60601
                                                                               Tel: (312) 893-7002
                                                                               tkingsbury@mcgpc.com
                                                                               aheldut@mcgpc.com
                                                                               bduffner@mcgpc.com

                                                                               Counsel for Plaintiff and the Putative Class




                                                                                 12
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 27 of 30 PageID #:36




                                                                               CERTIFICATE OF FILING

                                                   The undersigned, an attorney, hereby certifies that on April 27, 2020, a copy of Plaintiff’s
FILED DATE: 4/27/2020 7:29 PM 2020CH03702




                                            Motion for Class Certification or, Alternatively, for a Deferred Class Certification Ruling Pending

                                            Discovery was filed electronically with the Clerk of Court using the e-filing system.


                                                                                                          /s/ Brendan Duffner




                                                                                             13
                                       Case:
                      Return Date: No return   1:20-cv-03200
                                             date scheduled                Document #: 1-1 Filed: 05/29/20 Page 28 of 30 PageID #:37
                      Hearing Date: No hearing scheduled
                      Courtroom Number: No hearing scheduled
                      Location: No hearing scheduled                                                                                   FILED
                                                                                                                                       4/27/2020 5:37 PM
                                                                                                                                       DOROTHY BROWN
                                                                                                                                       CIRCUIT CLERK
                                                                                                                                       COOK COUNTY, IL
FILED DATE: 4/27/2020 5:37 PM 2020CH03702




                                                                                                                                       2020CH03702

                                                                                                                                       9151548
                                            2120 - Served                       2121 - Served
                                            2220 - Not Served                   2221 - Not Served
                                            2320 - Served By Mail               2321 - Served By Mail
                                            2420 - Served By Publication        2421 - Served By Publication
                                            Summons - Alias Summons                                                           (08/01/18) CCG 0001 A

                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                            Dawon A. Wordlaw, on behalf of a class,

                                                                              (Name all parties)                    2020-CH-03702
                                                                                                        Case No.
                                                                      v.                                 ENTERPRISE HOLDINGS, INC.
                                                                                                         c/o C T CORPORATION SYSTEM
                                            Enterprise Leasing Company of Chicago, LLC, et. al.          120 S Central Ave
                                                                                                         St Louis, MO 63105
                                                                              SUMMONS                  ALIAS SUMMONS
                                            To each Defendant:
                                            YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                                            which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                                            (30) days after service of this Summons, not counting the day of service. To file your answer or
                                            appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to initiate
                                            this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to
                                            the last page of this document for location information.
                                            If you fail to do so, a judgment by default may be entered against you for the relief
                                            requested in the complaint.
                                            To the Officer:
                                            This Summons must be returned by the officer or other person to whom it was given for service,
                                            with endorsement of service and fees, if any, immediately after service. If service cannot be made,
                                            this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                                            days after its date.




                                                           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                             cookcountyclerkofcourt.org
                                                                                                  Page 1 of 3
                                                Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 29 of 30 PageID #:38
                                            Summons - Alias Summons                                                               (08/01/18) CCG 0001 B
                                            E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                                            create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
                                            to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
                                            www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk’s office.
FILED DATE: 4/27/2020 5:37 PM 2020CH03702




                                            Atty. No.: ________________
                                                       56618                                           Witness:
                                                                 Brendan Duffner
                                            Atty Name:                                                          4/27/2020 5:37 PM DOROTHY BROWN


                                            Atty. for:   Plaintiff
                                                                                                               DOROTHY BROWN, Clerk of Court
                                                         55 West Wacker Drive, 9th Floor
                                            Address:
                                                                                                       Date of Service: ___________
                                            City: ____________________________
                                                  Chicago
                                                                                                       (To be inserted by officer on copy left with
                                                     IL
                                            State: ____            60601
                                                              Zip: ________                            Defendant or other person):
                                                       312 893 7002
                                            Telephone: ________________________
                                                                 bduffner@mcgpc.com
                                            Primary Email:




                                                             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                               cookcountyclerkofcourt.org
                                                                                                 Page 2 of 3
                                               Case: 1:20-cv-03200 Document #: 1-1 Filed: 05/29/20 Page 30 of 30 PageID #:39


                                               CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                                Richard J Daley Center                             Domestic Relations Division
                                                50 W Washington                                    Richard J Daley Center
FILED DATE: 4/27/2020 5:37 PM 2020CH03702




                                                Chicago, IL 60602                                  50 W Washington, Rm 802
                                                District 2 - Skokie                                Chicago, IL 60602
                                                5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
                                                Skokie, IL 60077                                   Civil Appeals
                                                District 3 - Rolling Meadows                       Richard J Daley Center
                                                2121 Euclid                                        50 W Washington, Rm 801
                                                Rolling Meadows, IL 60008                          Chicago, IL 60602
                                                                                                   Hours: 8:30 am - 4:30 pm
                                                District 4 - Maywood
                                                1500 Maybrook Ave                                  Criminal Department
                                                Maywood, IL 60153                                  Richard J Daley Center
                                                                                                   50 W Washington, Rm 1006
                                                District 5 - Bridgeview                            Chicago, IL 60602
                                                10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
                                                Bridgeview, IL 60455
                                                                                                   County Division
                                                District 6 - Markham                               Richard J Daley Center
                                                16501 S Kedzie Pkwy                                50 W Washington, Rm 1202
                                                Markham, IL 60428                                  Chicago, IL 60602
                                                Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
                                                555 W Harrison                                     Probate Division
                                                Chicago, IL 60607                                  Richard J Daley Center
                                                Juvenile Center Building                           50 W Washington, Rm 1202
                                                2245 W Ogden Ave, Rm 13                            Chicago, IL 60602
                                                Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
                                                Criminal Court Building                            Law Division
                                                2650 S California Ave, Rm 526                      Richard J Daley Center
                                                Chicago, IL 60608                                  50 W Washington, Rm 801
                                                                                                   Chicago, IL 60602
                                            Daley Center Divisions/Departments                     Hours: 8:30 am - 4:30 pm
                                                Civil Division                                     Traffic Division
                                                Richard J Daley Center                             Richard J Daley Center
                                                50 W Washington, Rm 601                            50 W Washington, Lower Level
                                                Chicago, IL 60602                                  Chicago, IL 60602
                                                Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm
                                                Chancery Division
                                                Richard J Daley Center
                                                50 W Washington, Rm 802
                                                Chicago, IL 60602
                                                Hours: 8:30 am - 4:30 pm

                                                        Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                          cookcountyclerkofcourt.org
                                                                                     Page 3 of 3
